               Case 3:19-cv-05212-RJB Document 48 Filed 08/27/20 Page 1 of 3



 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
         JEROME CEASER ALVERTO,                             CASE NO. 19-cv-5212-RJB
 9
                                   Petitioner,              ORDER ADOPTING REPORT AND
10              v.                                          RECOMMENDATION

11       MICHAEL OBENLAND, Monroe
         Correctional Complex Superintendent,
12
                                   Respondent.
13

14           THIS MATTER comes before the Court on the Report and Recommendation of U.S.

15   Magistrate Judge David W. Christel. Dkt. 42. The Court has considered the Report and

16   Recommendation, Petitioner’s Objections to Report and Recommendation, and the remaining

17   file.

18           The Report and Recommendation recommends dismissal of the Amended Petition with

19   prejudice as untimely pursuant to 28 U.S.C. § 2244(d). Dkt. 42. It recommends that the statute

20   of limitations not be equitably tolled for extraordinary circumstances or overcome based on the

21   Petitioner’s assertion of actual innocence. Id. The Report and Recommendation further

22   recommends against holding an evidentiary hearing and denying of the certificate of

23   appealability.

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
               Case 3:19-cv-05212-RJB Document 48 Filed 08/27/20 Page 2 of 3



 1          The Report and Recommendation (Dkt. 42) should be adopted. The Petitioner’s

 2   objections do not provide sufficient grounds to reject the Report and Recommendation. The

 3   Petitioner asserts in his objections that on August 29, 2008, he filed a motion for an arrest of the

 4   judgment and for a new trial. Dkt. 46. He points to a docket entry entitled only “motion” and to

 5   a handwritten pleading which is unreadable except for the bright blue date stamp and areas

 6   where he has inked over the original. Dkt. 46. This handwritten pleading was allegedly filed

 7   while Petitioner was represented by counsel before his sentencing. Id. The Petitioner maintains

 8   that this motion is still pending, and so, the time bar on his Amended Petition and all his other

 9   post-conviction filings have not begun to run. Id.

10          Petitioner’s objection is without merit. In the Petitioner’s September 12, 2008 sentencing

11   hearing, after discussing various matters and the sentencing, the trial judge asked Petitioner and

12   Petitioner’s lawyer if there was anything else that needed to be addressed. Dkt. 38-2 at 857.

13   They replied there was not; they did not raise this motion for a new trial or move to arrest the

14   judgment. Id. No new trial was held, the final judgment was entered, and the Petitioner filed

15   multiple appeals. The Petitioner’s lawyers did not raise the issue (that there was an undecided

16   motion for arrest of the judgement and for a new trial still pending in the trial court) on direct

17   appeal. As stated in Report and Recommendation, various Washington Court of Appeal’s

18   decisions were final decisions, including orders that his later filed personal restraint petitions,

19   which, in part, moved for new trials, were not timely. Petitioner has failed to show that he has an

20   undecided motion filed in the trial court that constitutes grounds to toll the statute of limitations.

21          In his objections, the Petitioner generally reasserts his prior arguments, which are

22   addressed in the Report and Recommendation. This includes his argument that his motions for

23   DNA testing tolled the statute of limitations and that he is in some other manner entitled to

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
                Case 3:19-cv-05212-RJB Document 48 Filed 08/27/20 Page 3 of 3



 1   equitable tolling. His continued assertions that he failed to file his Amended Petition sooner

 2   because he was concerned about police threats are belied by his extensive litigation during the

 3   time that he was allegedly worried about the threats. As stated in the Report and

 4   Recommendation, the Petitioner has failed to point to sufficient evidence of actual innocence and

 5   his objections merely repeat his prior claims.

 6          The Report and Recommendation (Dkt. 42) should be adopted and the Amended Petition

 7   should be dismissed with prejudice. The Petitioner fails to show that there are extraordinary

 8   circumstances which would justify tolling the statute of limitations and or that he is actually

 9   innocent. No evidentiary hearing is necessary; a certificate of appealability should be denied.

10   Any and all pending motions are denied as moot.

11      IT IS ORDERED THAT:

12          The Report and Recommendation (Dkt. 42) IS ADOPTED;

13          The Amended Petition IS DISMISSED WITH PREJUDICE;

14          Any and all pending motions ARE DENIED AS MOOT.

15          A certificate of appealability IS DENIED.

16          The Clerk is directed to send uncertified copies of this Order to Magistrate Judge David

17   W. Christel, all counsel of record, and to any party appearing pro se at said party’s last known

18   address.

19          Dated this 27th day of August, 2020.

20

21
                                           ROBERT J. BRYAN
                                           United States District Judge
22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 3
